Title: To George Washington from Jonathan Trumbull, Sr., 18 May 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sr
Lebanon [Conn.] 18th May 1777

Last Evening I had the Honor to receive Yours of the 11th Instant; That the Enemy will Harrass our Coasts and Injure the Maritime Towns, by sudden Debarkations and Attacks is beyond a Doubt; at the same Time, I Join [with you] that their Capital Object, is either Philadelphia, or Hudson’s River. Am sorry to find the Forces with You are so deficient and inadequate to Check the progress of the Enemy.
The measures hitherto adopted in this State, have not bro’t in a number of Men as wished; the Assembly have gone into a Mode I expect will nearly fill our eight Battalions our proportion of the sixteen and of the Artillery or Matrosses; and what falls short will be filled with substitutes to serve ’till the first of January next. Inclosed is a Copy of the Act of Our Assembly for that purpose—It was Our expectation that the whole One hundred and four Battalions, Light Horse, and Artillery Men being compleated, that besides those needfull for the several main Bodies, or Corps at the posts You mention, there would be sufficient to be stationed at places more immediately threatned.
I conceived that the Honble Congress meant it, by the encouragement given us that two Battalions might be Stationed on Our sea Coasts; I requested Genl Parsons That the new Troops might be Innoculated in the Western part of this State, and while Convalescent might

be stationed in Stamford, Horseneck and at Danbury. When Our proportion (that is) the nine and half Battalions and Matrosses are filled, I can’t give up the Hopes that two Regiments may be stationed here, as there is great difficulty to raise two or three more by the State, which must be done or the advantages the Enemy will have over us will be intollerable, to suffer them to get footing at New London must be attended with very unhappy Consequences—It is necessary that all our people be Classed for the Army, for the Husbandry, Teamsters and Artificers—If the state must raise two or three more Regiments for Ourselves it will be very difficult if not Impossible to arm them; so many Arms were carried out of this State to the Camp near Boston, and the last Year to New York, which were retained or never returned, that we are extremely exhausted, Hoping there would be no occasion for this state to raise more than the proportions mentioned above—And although three thousand Stands of Arms had been brott in, Yet I thought we might expect some further supply for our Battalions, out of the Arms Imported to Portsmouth and in the Amphitrite, as likewise some of the Field peices and other Military Stores, Balls, Flints, Tin plates &c.—I sent off twelve Horses with Men, and ten or twelve Teams to fetch them hither to remain untill Your Orders could be known, and Informed Colo. Langdon, that whatever he sent me would be in the way wherever You should see fit to Order them; but neither he, or General Heath, dare comply with my request, and so my expectation failed, and I [am] obliged to direct the Horses to return, and Teams to go into Boston, to bring off some other Stores of Provisions from thence not equally serviceable for us. It may be Just enough upon me, for being too Officious; but I hope an Error on that Hand will be easily pardoned when reformed; I conclude General Heath hath wrote on this Head.
Whether it will not be reasonable to allow the state, the Use of some Field peices, Arms &c., and when our Troops are filled, two Battalions may not be stationed here I Leave to Your Consideration—I shall do every Thing in my Power to forward the Troops from hence to Your Aid, but of their Marches I conclude Generl Parsons gives frequent information.
The Harbour of New London is an Object worthy of Attention, and Our Frontiers towards New York have lain sadly exposed; and not only Danbury Stores destroyed, but Quantities of Cattle Sheep and small Stock taken from Horseneck and on its Borders in the state of New York, and driven off to the Enemy, and a considerable Number of Our Men fallen off and gone to them—By a Letter of the 16th Inst. I am Informed by Generl Silliman that One Capt. Chester came out of New York the Day before; says the Enemy have sent for Troops from

Rhode Island; That it was talked in the City of an Attack on Philadelphia, That their Bridge of Boats is finished, and that the Enemy intend soon to get possession of New London—By another, from Generl Spencer of same Day, he says a Deserter who came from Newport the 15th informs that the Troops arrived at Newport this Week in the Transports were only the Grenadiers and Infantry belonging to two Regiments; That on Wednesday Last it was given in public Orders; that to morrow morning two and a half Regiments of the Hessians and one British Regiment (the 63d) be in readiness to embark he supposes for New York, Caution is necessary on the shores of Connecticut. I am, with great Esteem & Regard Sir Your most Obedient, and very Humble Servant

Jonth; Trumbull

